Citation Nr: 0936338	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating for PTSD in 
excess of 30 percent prior to December 8, 2005, and in excess 
of 70 percent from December 8, 2005.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

In the December 2005 rating decision the RO granted service 
connection for PTSD and assigned a rating disability of 30 
percent, effective from June 29, 2005.  The Veteran submitted 
a VA Form 9 in March 2006, in which he initiated an appeal 
(notice of disagreement) from the December 2005 decision as 
to the rating assigned.  

Subsequently in a November 2006 rating decision the RO 
increased the rating for  PTSD from 30 to 70 percent 
effective December 8, 2005.  Thereafter the Veteran continued 
his appeal.  In a statement submitted in March 2007 the 
Veteran stated that he disagreed with the effective date for 
the assignment of the 70 percent evaluation for the PTSD, and 
that he should receive 70 percent from the date of service 
connection in June 2005.  

Thereafter the RO issued a statement of the case in which the 
issue was listed as entitlement to an effective date prior to 
December 8, 2005 for the 70 percent evaluation for 
posttraumatic stress disorder.  The Board finds that because 
the Veteran's appeal originated from the December 2005 rating 
decision, he is actually appealing the original assignment of 
a disability evaluation following an award of service 
connection.  Thus, the claim essentially involves the 
propriety of the initial disability ratings assigned during 
the appeal. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The rationale contained in the statement of the case 
reflects this.  The issue on appeal has been recharacterized 
as stated on the title page of this document.

Since the disability ratings assigned initially in the 
December 2005 rating decision and during the appeal did not 
constitute a full grant of the benefit sought, the issue 
concerning the degree of disability remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal is entitlement to an initial disability 
rating for PTSD in excess of 30 percent prior to December 8, 
2005, and in excess of 70 percent from December 8, 2005.  A 
preliminary review of the record indicates that the claim 
requires additional development for the following reasons.

As outlined below, a new examination is needed to determine 
the level of severity of the Veteran's service-connected 
PTSD.  The Veteran was last examined for his service-
connected PTSD by VA for compensation purposes in November 
2005, approximately four years ago.  Since that time, 
additional records have been added to the file, including a 
number of VA and private psychiatric treatment records, which 
show strong indications that the Veteran's service-connected 
psychiatric disability due to his PTSD has worsened since the 
November 2005 VA examination.
 
At the time of that last VA examination, the Veteran was 
working part-time as a teacher's aid and was looking for 
another part-time job to cover expenses.  It appears that the 
most significant findings were that the Veteran acknowledged 
suicidal and homicidal ideation, but he denied having any 
intent or plan to complete any such acts.  His mood appeared 
mildly dysphoric with broad affect.  He reported symptoms of 
arousal, including sleep disturbance, irritability, 
difficulty concentrating and exaggerated startle response.  

The examiner noted that the duration of the Veteran's 
symptoms were more than one month, and that they caused 
clinically significant impairment in social functioning.  
After examination the Axis I diagnosis was PTSD.  The 
examiner estimated the Veteran's Global Assessment of 
Functioning (GAF) score to be 63.  
 
The Global Assessment of Functioning (GAF) rating scale 
reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing DSM-IV.  The GAF scale score assigned does not 
determine the disability rating VA assigns, however, it is 
one of the medical findings employed in that determination.  
A GAF score is considered highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

A GAF score from 61 to 70 is defined as some mild symptoms, 
such as depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV.  

In contrast to the findings at the November 2005 examination, 
the evidence since then suggests a worsening of symptoms of 
the Veteran's PTSD.  The Veteran lost his job in January 
2006.  The Veteran asserts, and employment documentation 
reflects, that this was a result of an apparent anger 
outburst in behavior resulting in injury to one of his 
students at school.  The Veteran attributed this behavior to 
his PTSD symptoms.  

Records of private treatment since the last VA examination 
include a Vet Center treatment report in February 2006, in 
which the treatment provider indicated that the Veteran's 
PTSD was chronic and severe; and assigned a GAF score of 48.  
That score reflects serious symptoms or any serious 
impairment in social, occupational, or school functioning; 
such as having suicidal ideation, having no friends, or an 
inability to keep a job.  See DSM-IV.  In contrast to the GAF 
score assigned by the VA examiner in November 2005, this 
newer score represents a definite worsening of associated 
psychiatric symptoms.  

Notably, a VA mental health outpatient social work treatment 
record of the following month, in March 2006, contains 
findings and an assessment that read as follows:  

major problems relating to increasing 
PTSD symptoms in areas of flashbacks, 
nightmares and mood changes.  Was able to 
hold a job in the past when working alone 
but lost several recent jobs due to being 
with people.  Divorced with limited 
social interaction.

March 2006 VA mental health outpatient treatment record.

In sum, there are medical records on file that appear to 
indicate that the Veteran's psychiatric disability has grown 
much worse in recent years, with a distinct increase in 
severity compared with the findings on the November 2005 VA 
examination.

Given the age of the medical information obtainable from the 
November 2005 VA examination report, as well as the evidence 
of worsening psychiatric symptoms since then, a 
contemporaneous and thorough VA examination is in order.  The 
examiner should be asked to take into account all medical 
records on file particularly including any additional records 
of medical treatment since the last examination.  An 
examination report with pertinent findings and a clear 
description of the severity of the psychiatric disability 
over the years would certainly assist the Board in assessing 
the severity of the Veteran's service-connected PTSD and 
assigning the correct evaluation during the period since 
service connection became effective in June 2005.  See 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); See also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

As there is evidence that the severity of the Veteran's 
psychiatric disability has worsened since the last 
examination, the Veteran is entitled to a new VA examination 
by an appropriate specialist. Id.; Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  Further, the 
Veteran has asserted, in particular, that the 30 percent 
rating in effect prior to the December 8, 2005 examination 
did not reflect the severity of his condition during that 
period.  An opinion by an examiner, after review of the 
record, as to the psychiatric condition of the Veteran during 
the period prior to December 8, 2005, would be beneficial.

A new VA examination would be helpful to harmonize any 
discrepancy in findings in the private treatment records as 
compared with those found on the last VA examination.  In 
sum, the fulfillment of the VA's statutory duty to assist the 
appellant includes providing an additional VA examination by 
a specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

After obtaining any additional medical records, a VA 
psychiatric examination should be conducted to determine the 
nature and severity of the Veteran's service-connected PTSD.

The case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any outstanding records of pertinent 
private and/or VA medical treatment for 
the Veteran's psychiatric disability. 
Specifically noted in this regard are VA 
records dated since May 2006.

2.  After obtaining any requested records, 
schedule the Veteran for a VA examination 
by an appropriate medical specialist to 
determine the nature and severity of the 
Veteran's psychiatric symptomatology.

The examiner should obtain a history from 
the Veteran of symptoms and treatment for 
his psychiatric disability.  The examiner 
is to provide a detailed review of the 
Veteran's current complaints; as well as 
findings as to the nature and extent of 
the service-connected PTSD.  The examiner 
should review the claims folder in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.  The examiner should 
perform all studies deemed appropriate, 
and set forth all relevant findings in 
detail in the examination report.  The 
examiner should provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the Veteran's 
overall psychiatric disability.

The examiner should assign a global 
assessment of functioning (GAF) score and 
render an opinion as to the impact that 
the Veteran's psychiatric disability has 
on the Veteran's social and industrial 
adaptability.  

In this regard, the examiner should 
attempt to reconcile, or explain any 
variation in GAF scores found in the 
clinical record for the period beginning 
approximately from June 29, 2004 (one year 
prior to the submission of the current 
claim on appeal).  

Included, the examiner should estimate and 
record the GAF score associated with 
service-connected symptomatology for the 
period prior to November 2005. The 
examiner should review records covering 
the entire period of time since June 29, 
2005, and note any clearly distinct 
changes in the level of severity of 
associated symptoms, with assignment of 
separate GAF scores for each such period.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

